DETAILED ACTION
This communication is in response to the application filed 7/27/21 in which claims 1-16 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a reception unit, an acquisition unit, a generation unit, and a transmission unit in claim 1, a determination unit in claim 2, a second determination unit in claim 5, an access unit, a reception unit, an acquisition unit, a generation unit, a transmission unit in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20160070282A; published Jun. 20, 2016) in view of Griffiths (US 2011/0264560 A1; published Oct. 27, 2011).

Regarding claim 1, Hyun discloses [a]n information processing apparatus comprising:
a reception unit configured to receive an access to a URL that includes predetermined information; (see Abstract (crawler collects a product webpage link URL))
an acquisition unit configured to acquire derivative information based on the predetermined information included in the URL to which the access has been received from the reception unit; (see Abstract (collecting means collects the category information of the product webpage link, parser extracts product information including at least one from the title, image, price, explanation, specification, and discount information of a product from the product webpage link))
a generation unit configured to generate a Web page in which the derivative information acquired by the acquisition unit is described; and (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query))
a transmission unit configured to transmit, to a source of the access to the URL, the Web page generated by the generation unit, wherein the predetermined information and the derivative information include product information (see Abstract (the search server provides 
Hyun does not expressly disclose generating a Web page in which the derivative information is described. However, Griffiths teaches an in-product navigation system in which a dynamically generated web page includes supplemental information concerning a product. See Abstract, paragraphs 71, 72. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hyun to generate a web page to include derived product information. Doing so would provide users with more information relating to the product. Griffiths, paragraph 71.

Regarding claim 2, Hyun discloses the invention of claim 1 as discussed above. Hyun further discloses a determination unit configured to determine whether or not the predetermined information included in the URL to which the access has been received from the reception unit satisfies a condition, wherein (see Abstract (the collected URL is estimated as a product through the hyperlink of a preregistered website))
in a case where it is determined by the determination unit that the predetermined information satisfies the condition, the acquisition unit acquires the derivative information (see Abstract (the parser extracts product information from the product webpage link) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

wherein in a case where it is determined by the determination unit that the predetermined information does not satisfy the condition, the generation unit generates a Web page in which the predetermined information is described (see Abstract (the search server only provides the product information extracted from the product page if the URL is estimated as a product webpage) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 4, Hyun discloses the invention of claim 3 as discussed above. Hyun further discloses wherein in a case where it is determined by the determination unit that the predetermined information does not satisfy the condition, the Web page is generated without the acquisition of the derivative information being executed (see Abstract (the search server only provides the product information extracted from the product page if the URL is estimated as a product webpage) (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 5, Hyun discloses the invention of claim 2 as discussed above. Hyun further discloses a second determination unit configured to determine whether or not a product name is included in the URL to which the access has been received by the reception unit, wherein (see Abstract (collecting means estimates the webpage link URL as a product URL))
the generation unit, in a case where it is determined by the determination unit that the predetermined information does not satisfy the condition and it is determined by the second determination unit that a product name is not included in the URL, generates a Web page for displaying product information to be selectable (see Abstract (the collecting means estimates through the hyperlink of a preregistered website that the webpage link is a product webpage link (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)). 

Regarding claim 6, Hyun discloses the invention of claim 5 as discussed above. Hyun further discloses wherein in a case where product information selected using the Web page for displaying product information to be selectable is received, a Web page based on the selected product information is transmitted to a source of the access to the URL (see Abstract (the collecting means estimates through the hyperlink of a preregistered website that the webpage link is a product webpage link (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 7, Hyun discloses the invention of claim 2 as discussed above. Hyun further discloses wherein in a case where the predetermined information included in a URL to which an access has been received by the reception unit is information associated in advance with the derivative information, the determination unit determines that the condition is satisfied (see Abstract (the collecting means estimates through the hyperlink of a preregistered website that the webpage link is a product webpage link (the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. M.P.E.P. 2111.04(I)).

Regarding claim 8, Hyun discloses the invention of claim 7 as discussed above. Hyun further discloses a storage unit configured to store the information associated in advance (see Abstract (the invention relates to a search engine and a recording medium that includes a collecting means which estimates through the hyperlink of a preregistered website that the webpage link is a product webpage link)).

Regarding claim 11, Hyun discloses [a] system that includes a terminal and an information processing apparatus, the terminal comprising: (see Abstract)
an access unit configured to access a URL that includes predetermined information; and (see Abstract (crawler collects a product webpage link URL))
the information processing apparatus comprising: 
a reception unit configured to receive an access to a URL that includes predetermined information; (see Abstract (collecting means receives URLs collecting product URLs))
an acquisition unit configured to acquire derivative information based on the predetermined information included in the URL to which an access has been received from the reception unit; (see Abstract (collecting means collects the category information of the product webpage link, parser extracts product information including at least one from the title, image, price, explanation, specification, and discount information of a product from the product webpage link))
a generation unit configured to generate a Web page in which derivative information acquired by the acquisition unit is described; (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query))
a transmission unit configured to transmit, to a source of the access to the URL, the Web page generated by the generation unit, wherein the predetermined information and the derivative information include product information (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query)).
Hyun does not expressly disclose generating a Web page in which the derivative information is described. However, Griffiths teaches an in-product navigation system in which a dynamically generated web page includes supplemental information concerning a product. See Abstract, paragraphs 71, 72. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hyun to generate a web page to include 

Regarding claim 15, Hyun discloses [a]n information processing method that is executed in an information processing apparatus, the method comprising: 
receiving an access to a URL that includes predetermined information; (see Abstract (collecting means receives URLs collecting product URLs))
acquiring derivative information based on the predetermined information included in the URL to which the access has been received; (see Abstract (collecting means collects the category information of the product webpage link, parser extracts product information including at least one from the title, image, price, explanation, specification, and discount information of a product from the product webpage link))
generating a Web page in which the acquired derivative information is described; and (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query))
transmitting to a source of the access to the URL the generated Web page, wherein the predetermined information and the derivative information include product information (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query)).
Hyun does not expressly disclose generating a Web page in which the derivative information is described. However, Griffiths teaches an in-product navigation system in which a dynamically generated web page includes supplemental information concerning a product. See 

Regarding claim 16, Hyun discloses [a] non-transitory computer-readable storage medium operable to store a program that causes a computer to function so as to: (see Abstract)
receive an access to a URL that includes predetermined information; (collecting means receives URLs collecting product URLs))
acquire derivative information based on the predetermined information included in the URL to which the access has been received; (see Abstract (collecting means collects the category information of the product webpage link, parser extracts product information including at least one from the title, image, price, explanation, specification, and discount information of a product from the product webpage link))
generate a Web page in which the acquired derivative information is described; and (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query))
transmitting to a source of the access to the URL the generated Web page, wherein the predetermined information and the derivative information include product information (see Abstract (the search server provides the product information extracted by the collecting means to the client in response to the search query)).
Web page in which the derivative information is described. However, Griffiths teaches an in-product navigation system in which a dynamically generated web page includes supplemental information concerning a product. See Abstract, paragraphs 71, 72. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hyun to generate a web page to include derived product information. Doing so would provide users with more information relating to the product. Griffiths, paragraph 71.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun and Griffiths as applied to claim 5 above, and further in view of Hulbert (US 2011/0010470 A1; published Jan. 13, 2011).

Regarding claim 9, Hyun discloses the invention of claim 5 as discussed above. Hyun teaches estimating a URL as a product URL. Yet, Hyun does not specifically disclose wherein the predetermined information is appended to an end of a URL to which an access has been received by the reception unit. However, Hulbert describes a URL format in which a product ID is appended to the end of a URL. See paragraph 279. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to append product information to a URL because doing so would allow the relevant product to be identified. Hulbert, paragraph 279.

 wherein the predetermined information includes a general-purpose product name. However, Hulbert describes a URL format in which a product ID is appended to the end of a URL. See paragraph 279. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to append product information to a URL because doing so would allow the relevant product to be identified. Hulbert, paragraph 279.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun and Griffiths as applied to claim 11 above, and further in view of Jon (US 2011/0290871 A1; published Dec. 1, 2011).

Regarding claim 12, Hyun discloses the invention of claim 11 as discussed above. Hyun teaches obtaining URL by a crawler. Yet, Hyun does not disclose wherein the URL that includes the predetermined information is described on an external medium, and the access unit accesses the URL described on the external medium. However, Jon teaches scanning a barcode with a barcode reader, the barcode encoding a URL for a source of a product. See paragraph 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to obtain the URL from a barcode. Doing so would enable a user to employ a mobile device enabled with a camera to search for competitive prices. Jon, paragraph 4.

wherein the URL that includes the predetermined information is described as a barcode on the external medium. However, Jon teaches scanning a barcode with a barcode reader, the barcode encoding a URL for a source of a product. See paragraph 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to obtain the URL from a barcode. Doing so would enable a user to employ a mobile device enabled with a camera to search for competitive prices. Jon, paragraph 4.

Regarding claim 14, Hyun discloses the invention of claim 13 as discussed above. Hyun teaches obtaining URL by a crawler. Yet, Hyun does not disclose wherein the access unit, by capturing the barcode, accesses the URL that includes the predetermined information. However, Jon teaches scanning a barcode with a barcode reader, the barcode encoding a URL for a source of a product. See paragraph 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyun to obtain the URL from a barcode. Doing so would enable a user to employ a mobile device enabled with a camera to search for competitive prices. Jon, paragraph 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178